DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Respond to Amendment
	The amendment filed January 13, 2021 has been entered. Claims 1-15 remain pending.
	The claim objections for claim 2 lacking antecedent basis for “the stimulus” and “the bias voltage” have been overcome with amendment by replacing these terms with “the stimulus component” and “the bias voltage component” which there is antecedent basis for.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 9-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirksen et al. (US 2010/0207485, hereinafter referred to as Dirksen), in view of Degertekin et al. (US 2013/0128702, hereinafter referred to as Degertekin), Oralkan et al. (“Experimental Characterization of Collapse-Mode CMUT Operation”, hereinafter referred to as Oralkan), and Khuri-Yakub ‘858 et al. (US 2004/0085858, hereinafter referred to as Khuri-Yakub ‘858).

a flexible membrane, wherein the substrate is spatially separated from the flexible membrane by a gap (“The membrane layer is typically configured so as to define a cylindrical cavity between the substrate layer and membrane, whereby the embedded electrode plate is enclosed therewithin” [0015], and the membrane is capable of collapsing [0016], and therefore is flexible, as seen from the configuration in fig. 3 to the configuration in fig. 4); 
an electrode arrangement comprising a first electrode in contact with the substrate and a second electrode in contact with the flexible membrane (“wherein each individual cMUT element includes (from bottom up) (1) a substrate layer, (2) an electrode plate, (3) a membrane layer, and (4) an electrode” [0014]; as seen in at least figs. 3 and 4, the substrate 20 is in contact with the first electrode 22b and the second electrode 22a is in contact with flexible membrane 24); and 
a voltage supply (“battery” (claim 3)) adapted to, in a transmission mode of the ultrasound system, provide the respective electrode arrangements of at least some of the CMUT cells with a voltage including: a bias voltage component driving the at least some of the CMUT cells into a collapsed state in which a part of the flexible membrane contacts the substrate (“applying a bias voltage (typically a well-defined bias voltage) across the membrane and substrate layers so as to collapse the membrane layer to and/or toward the substrate layer proximate to each hole, and (4) fixing/sealing the collapsed membrane layer relative to the substrate layer” [0016]), and a stimulus component having a set frequency for resonating the respective flexible membranes of the at least some of the CMUT cells in said collapsed state (“For example, the pre-collapsed frequency ranges, e.g., 1-5 MHz and 5-50 MHz. Alternative frequency ranges may be supported and/or generated with the pre-collapsed cMUTs of the present disclosure” [0054]).
Dirksen does not disclose a probe including an array of CMUT (capacitive micromachined ultrasound transducer) cells and a voltage supply coupled to said probe. 
However, Degertekin, also in the field of CMUT cells for ultrasonic transducers, does teach a probe including an array of CMUT (capacitive micromachined ultrasound transducer) cells (“As shown in FIGS. 2a and 2b, embodiments of the present invention can comprise a single chip CMUT-on-CMOS array 102 for use with a flexible ultrasound imaging probe 100” [0045]) and a voltage supply coupled to said probe (“Embodiments of the present invention can utilize a multi-faceted approach including, but not limited to, careful selection of probe architecture and connection methods, beam shaping, reduced cross-talk, and improved CMUT on CMOS architecture. To this end, CMUT on CMOS electronics can be devised to improve packaging, beam forming, and transmit power, while reducing energy consumption” [0039]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a probe structure in the ultrasound system using CMUTs in an ultrasound transducer because probes are easy to manipulate in both diagnostic and therapeutic applications.
Dirksen as modified by Degertekin does not disclose the flexible membrane comprising a central region and a mass element disposed in the central region of the flexible membrane, a bias voltage component driving the at least some of the CMUT cells into a collapsed state in which a central part of the flexible membrane contacts the substrate, said central part including a central region, and wherein the mass element of each of the at least some CMUT cells forces at least the central region of the flexible membrane of said cell to remain in contact with the substrate during said resonating, and permits release of said central region from the substrate upon reduction or removal of said bias voltage component. 
However, Oralkan, also in the field of collapsible CMUT cells, does teach the flexible membrane comprising a central region and a mass element disposed in the central region (“CMUTs are conventionally operated by applying a direct current (DC) bias voltage…so that the membrane is deflected toward the bottom electrode” (Abstract), therefore the membrane is flexible, and as shown in fig. 1b, the membrane inherently has mass throughout, including the central region), a bias voltage component driving the at least some of the CMUT cells into a collapsed state in which a central part of the flexible membrane contacts the substrate (previous citation from the Abstract, and shown in fig. 1b), said central part including a central region (central part of the membrane in contact with the substrate would inherently have mass in the central region), and wherein the mass element of each of the at least some CMUT cells forces at least the central region of the flexible membrane of said cell to remain in contact with the substrate during said resonating (in collapse mode, the membrane is in contact with the substrate (Abstract) and at collapse, the resonant frequency is in the range of 30-45 MHz (IV. Experimental Results, fourth paragraph)) and permits release of said central region from the substrate upon reduction or removal of said bias voltage component (“A sufficiently large bipolar voltage swing first collapses the membrane then releases it, creating a total displacement that can be as large as the total gap height. This operating regime was recently characterized experimentally (II. Collapse-Mode Operation of CMUTs, fourth paragraph), wherein this process is called “snapback” which is “the quick motion of the membrane when it loses contact with the substrate and recovers its shape and position at that voltage prior to collapse (II. Collapse-Mode Operation of CMUTs, second paragraph), and as seen in fig. 1b, the collapse occurs in the central region wherein the membrane becomes in contact with the substrate). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a mass in the central region of the flexible membrane because this allows for more contact between the CMUT cell’s flexible membrane and substrate.
Modified Dirksen does not disclose a mass element disposed at the central region of the flexible membrane such that at least a portion of the flexible membrane is disposed between the second electrode and the mass element, wherein the mass element is different from the flexible membrane, the first electrode, and the second electrode.
However, Khuri-Yakub ‘858, also in the field of CMUT cells for ultrasonic transducers, does teach a mass element (“extra mass” [0039], and element 51 of fig. 6) disposed at the central region of the flexible membrane (while fig. 6 shows the extra mass 51 not at the center, it is described that “one can put extra mass at the center of the membrane” [0039] and “putting an extra mass at the center of the membrane” [0039]) such that at least a portion of the flexible membrane is disposed between the second electrode and the mass element (as seen in annotated fig. 6 below in the box, a portion of the flexible membrane 14 is between the second electrode 16 and the mass element 51), wherein the mass element is different from the flexible membrane, the first electrode, and the second electrode (mass element 51 is distinct from the flexible membrane 14, the first electrode 16 (on top of substrate 11) and the second electrode 16 (on top of flexible membrane 14)).

    PNG
    media_image1.png
    182
    631
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a mass element disposed at the central region of the flexible membrane such that at least a portion of the flexible membrane is disposed between the second electrode and the mass element, wherein the mass element is different from the flexible membrane, the first electrode, and the second electrode in order to have “increased efficiency” for the cMUTs [0039].
Regarding claim 3, Dirksen further discloses the voltage supply is further adapted to provide the respective electrode arrangements of at least some of the CMUT cells with a further voltage that forces the at least some CMUT cells in the collapsed state during a reception mode of said probe (fig. 4 is said to depict an element wherein “a bias voltage has been applied across the membrane and substrate layers so as to collapse the membrane layer relative to the substrate layer” [0032], wherein the amount of collapse can be regulated by “changing the magnitude of the DC coupling voltage” [0021]).
Regarding claim 4, Dirksen further discloses wherein the voltage supply comprises: a first stage adapted to generate the bias voltage component of said voltage during said transmission mode (“applying a bias voltage” [0016]), wherein the bias voltage component is sufficient to force the at least some CMUT cells in the collapsed state (applying a bias voltage (typically a well-defined bias voltage) across the membrane and substrate layers so as to collapse 
Regarding claim 7, modified Dirksen does not disclose that the mass element is positioned on the flexible membrane. 
However, Khuri-Yakub ‘858 does teach that the mass element is positioned on the flexible membrane (“putting an extra mass at the center of the membrane” [0039] and the process of placing the extra mass on the membrane (also referred to as thin silicon layer) is described in [0040]-[0041] and seen in figs. 5.1-5.6 where the thin silicon layer is etched to define “the extra mass areas which will stick to the membrane” and then fusion bonding occurs resulting in the membrane 14 with extra mass 51).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the mass element positioned on the flexible membrane in order to have “increased efficiency” for the cMUTs [0039].
Regarding claim 9, modified Dirksen does not disclose the mass element has a cylindrical or annular shape.
However, Khuri-Yakub ‘858 does teach the mass element has a cylindrical or annular shape (“an extra mass defined in the shape of a ring 61 formed on the membrane 62” [0043]).

Regarding claim 10, Dirksen does not disclose that the ultrasound system is an ultrasound diagnostic imaging system or an ultrasound therapeutic system. 
However, Degertekin does teach that the ultrasound system is an ultrasound diagnostic imaging system or an ultrasound therapeutic system (“embodiments of the present invention relate to ultrasound imaging probes” [0011]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate imaging as a function of the ultrasound system using CMUTs in an ultrasound transducer because CMUTs provide “improved image resolution and/or reduced sampling times” [0060].
Regarding claim 13, Dirksen further discloses periodically altering the set frequency to periodically alter a resonance frequency of the at least some CMUT cells (“the pre-collapsed cMUTs disclosed herein are advantageously adapted to generate ultrasound waves in predetermined frequency ranges, e.g., 1-5 MHz and 5-50 MHz. Alternative frequency ranges may be supported and/or generated with the pre-collapsed cMUTs of the present disclosure” [0054]).
Regarding claim 14, Dirksen further discloses periodically altering the bias voltage component driving the at least some of the CMUT cells into a collapsed state to alter the respective areas of the central parts of the at least some CMUT cells (“the amount of pre-collapse can be effectively regulated by varying the magnitude of the bias voltage” [0023], which could include “(i) discontinuing the bias voltage, (ii) reducing the bias voltage to an operating voltage, 
Regarding claim 15, Dirksen discloses in a reception mode, the respective electrode arrangements of at least some of the CMUT cells with a further voltage forcing the at least some CMUT cells in the collapsed state (fig. 4 is said to depict an element wherein “a bias voltage has been applied across the membrane and substrate layers so as to collapse the membrane layer relative to the substrate layer” [0032], wherein the amount of collapse can be regulated by “changing the magnitude of the DC coupling voltage” [0021]).

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirksen, in view of Degertekin, Oralkan, and Khuri-Yakub ‘858, as applied to claims 1 and 11, in further view of Roest et al. (US 2010/202254, hereinafter referred to as Roest).
Regarding claims 2 and 12, modified Dirksen does not disclose each electrode arrangement further comprises a third electrode carried by the substrate, wherein the third electrode is located in between the first electrode and the second electrode and is electrically insulated from the first electrode by a dielectric layer, wherein the voltage supply is adapted to apply the stimulus component across the respective first and second electrodes and to apply the bias voltage component to the respective third electrodes of the at least some CMUT cells. 
However, Roest, also in the field of CMUT cells for ultrasonic transducers, does teach each electrode arrangement further comprises a third electrode carried by the substrate (fig. 4, element 420 is the third electrode and it is carried by the substrate 414), wherein the third electrode is located in between the first electrode and the second electrode (as seen in fig. 4, element 420 is the third electrode and is between 416 and 418, the first and second electrodes, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a third electrode because this allows for more variability for applying bias voltages that induce collapsing [0030]).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirksen, in view of Degertekin, Oralkan, and Khuri-Yakub ‘858, as applied to claim 1, in further view of Fraser (US 2013/0331705).
Regarding claim 5, Dirksen does not disclose the flexible membrane comprises a first material and the mass element comprises a second material, the second material having a higher density than the first material.
However, Fraser, also in the field of CMUT cells for ultrasonic transducers, does teach the flexible membrane comprises a first material (“the membrane is formed of a nonconductive material such as silicon nitride or silicon dioxide” [0016]) and the mass element comprises a second material (“Suitable materials for the massive plate include tantalum (55 MRayl), gold (64 MRayl), molybdenum (63 MRayl), tungsten (101 MRayl), copper (42 MRayl) or chromium (43 MRayl), as well as alloys of these materials” [0020]), the second material having a higher plate of a very dense material of sufficient thickness to provide substantial reaction to the applied acoustic forces” [0018], and as evidenced by the densities of the disclosed materials for the massive plate [0020], these would be much denser than the membrane layer).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a mass element comprised of a second material that is denser than the material of the membrane in order to effectively weigh down the membrane.
Regarding claim 6, modified Dirksen does not disclose the second material is a metal or metal alloy, or a heavy non-metal material.
However, Fraser further teaches the second material is a metal or metal alloy, or a heavy non-metal material (“Suitable materials for the massive plate include tantalum (55 MRayl), gold (64 MRayl), molybdenum (63 MRayl), tungsten (101 MRayl), copper (42 MRayl) or chromium (43 MRayl), as well as alloys of these materials” [0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a mass element comprised of a second material that is a metal or metal alloy, or a heavy non-metal material in order to “provide substantial reaction to the applied acoustic forces with significantly less motion than would be present in the substrate if the cell was directed mounted on the substrate” [0018].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirksen, in view of Degertekin, Oralkan, and Khuri-Yakub ‘858, as applied to claim 1, in further view of Khuri-Yakub et al. (US 2007/0215964, hereinafter referred to as Khuri-Yakub ‘964).

However, Khuri-Yakub ‘964 does teach that the mass element is integrated in the flexible membrane (“FIG. 1(b) is an illustration showing an alternative embodiment of the inventive CMUT cell 130 wherein the thickened portion 138 of the CMUT cell is attached to, deposited on, formed integral with, or otherwise fabricated to lie below the nominal plane 114 of the membrane 104” [0037], where element 138 is a mass element). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the mass element in the central region integrated in the flexible membrane in order to be a more streamlined design. 

Response to Arguments
	Applicant sets forth on p. 6-8 of the remarks that Dirksen, Degertekin, Oralkan, and Khuri-Yakub ‘964 do not suggest all the features of amended claim 1. Applicant’s arguments have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Dirksen, Degertekin, Oralkan, and Khuri-Yakub et al. (US 2004/0085858, hereinafter referred to as Khuri-Yakub ‘858). Specifically, with regard to claim 1, Khuri-Yakub ‘858 is relied upon to teach a mass element disposed at the central region of the flexible membrane such that at least a portion of the flexible membrane is disposed between the second electrode and the mass element, wherein the mass element is different from the flexible membrane, the first electrode, and the second electrode. The remaining limitations of claim 1 are disclosed by Dirksen, Degertekin, Oralkan, as detailed in the art rejections herein.

Applicant remarks on p. 8-9 that the limitations of the dependent claims are not disclosed by Dirksen, Degertekin, Oralkan, and Khuri-Yakub ‘964, and are not remedied by Roest and Fraser when applicable, as Dirksen, Degertekin, Oralkan, and Khuri-Yakub ‘964 do not disclose the limitations of independent claims 1 and 11. Applicant’s arguments have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of Dirksen, Degertekin, Oralkan, and Khuri-Yakub et al. (US 2004/0085858, hereinafter referred to as Khuri-Yakub ‘858). As such, dependent claims 3-4, 7, 9-11, and 13-15 are disclosed by Dirksen, Degertekin, Oralkan, and Khuri-Yakub ‘858, dependent claims 2 and 12 are disclosed by Dirksen, Degertekin, Oralkan, Khuri-Yakub ‘858, and Roest, dependent claims 5 and 6 are disclosed by Dirksen, Degertekin, Oralkan, Khuri-Yakub ‘858, and Fraser, and dependent claim 8 is disclosed by Dirksen, Degertekin, Oralkan, Khuri-Yakub ‘858, and Khuri-Yakub ‘964. The specifics of which are detailed in the art rejections herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793